Citation Nr: 0207641	
Decision Date: 07/11/02    Archive Date: 07/17/02	

DOCKET NO.  99-21 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
nasal fracture, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1972 to March 
1985.

This case was previously before the Board of Veterans' 
Appeals (Board) in April 2001 at which time it was remanded 
to the Jackson RO for further development.  The requested 
actions have been completed and the case has been returned to 
the Board for appellate review.

A review of the evidence of record discloses that by rating 
decision dated in February 2001, among other things, service 
connection for a back disability secondary to service-
connected bilateral knee disability and service connection 
for hallux valgus of the left foot secondary to service-
connected bilateral knee disability were denied.  The veteran 
was informed of the determination by communication dated that 
month.  No disagreement with the denials of service 
connection is of record.

Also, a review of the record discloses that by rating 
decision dated in February 2002, it was determined that new 
and material evidence sufficient to reopen a claim of 
entitlement to service connection for left and right eye 
disabilities had not been submitted.  The veteran was 
notified of the denial action by communication that month.  A 
notice of disagreement is not of record.




FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Manifestations of the right knee disability include mild 
pain on motion, marked tenderness to palpation over the 
patellofemoral joint, pain on lateral subluxation of the 
patella, and positive patellar grind testing.

3.  Recent examination of the right knee showed no redness, 
heat, swelling, or ligamentous instability.  Additionally, no 
motion restriction was demonstrated and there was no evidence 
of atrophy or weakness.

4.  The veteran has arthritis of the right knee with 
complaints of pain.

5.  The manifestations of the left knee disability include 
marked patellofemoral joint tenderness, pain with bilateral 
subluxation over the patella, and markedly positively patella 
grind testing.

6.  The left knee has no motion restriction, no redness, no 
heat, no swelling, and no ligamentous instability.

7.  The veteran has arthritis of the left knee with a 
complaint of pain.

8.  The veteran had a closed reduction, osteotomies and 
septal surgeries in 1984, following a fracture of his nose.

9.  Current fracture residuals include a little "springiness" 
to the bony components of the nose and a very slight, 
residual premaxillary crust anteriorly on the left.

10.  Recent examination showed no striking deformity, 
disfigurement, scarring, lesion, rash, or other remarkable 
item attributable to the fracture residuals.
CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected right knee disability under 
Diagnostic Code 5257 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5257 (2001).

2.  A separate 10 percent rating is warranted for arthritis 
of the right knee.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71(a), Diagnostic Codes 5010-5003, 5260, 5261 (2001).

3.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected left knee disability under 
Diagnostic Code 5257 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5257 (2001).

4.  A separate 10 percent rating is warranted for arthritis 
of the left knee.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71(a), Diagnostic Codes 5010-5003, 5260, 5261 (2001).

5.  The criteria for a rating in excess of 10 percent for 
residuals of a nasal fracture are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 
4.7, 4.97, Diagnostic Codes 6502, 6513 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter--Duty to Notify/Assist.

In November 2000, while the veteran's case was pending, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law, and a recently promulgated 
companion regulation, redefined the VA's obligation with 
respect to notice to a claimant and duty to assist.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,632 (2001) (to be codified at 38 C.F.R. § 3.159).

In this case, the Board remanded the matter for further 
development, to include according the veteran comprehensive 
examinations.  The veteran was provided a detailed letter 
regarding the VCAA in September 2001.  Examinations were 
accomplished and he was accorded a supplemental statement of 
the case in February 2002.  Accordingly, the Board finds the 
veteran and his representative have been given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate his increased ratings claims.  Thus, the Board 
finds that VA has satisfied its duty to advise the veteran of 
the type of information and evidence needed to substantiate 
his claims. 

VA also has a duty to make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim for benefits.  The record reflects the veteran was 
provided with comprehensive examinations in November 2001.  
The veteran's accredited representative indicated in his 
informal hearing presentation dated in June 2002 that they 
were satisfied that VA's duty to assist had been met.  
Neither the veteran nor his representative has pointed to any 
additional evidence which has not been obtained and which 
would be pertinent to the claims of entitlement to increased 
ratings for left knee, right knee, and nasal fracture 
residual disabilities.

Accordingly, the Board finds that all relevant evidence which 
is available has been obtained by the RO to the extent 
possible; consequently, there is no further duty to assist 
the veteran.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  
Therefore, the Board finds that it may proceed with a 
decision on the merits of the claims.


Factual Background.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected knee disabilities and the residuals 
of the nasal fracture.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disabilities, except as described below.

The Knees.

Service connection was established for chondromalacia of the 
right knee in a rating decision dated in March 1992.  This 
was based on service medical records showing that during 
service the veteran had frequent complaints of right knee 
pain associate with chondromalacia.  A noncompensable 
evaluation was assigned, in accordance with the provisions of 
Diagnostic Code 5257.

By a rating decision dated in April 1996, service connection 
for chondromalacia of the left knee was granted and a 10 
percent disability rating was assigned, in accordance with 
Diagnostic Code 5257, effective August 8, 1995.  A 10 percent 
rating under Diagnostic Code 5257 was also assigned for 
chondromalacia of the right knee, effective October 19, 1995.

The post service medical evidence of record includes the 
report of a rating examination of the joints accorded the 
veteran by VA in July 1998.  Reportedly, he was taking an 
unknown arthritis medication.  The veteran had with him a 
copy of an X-ray report done in February 1998 which reflected 
mild degenerative changes in both knees.  It was more 
pronounced on the left knee where there appeared to be a 
slight irregularity of the medial articular surface of the 
distal femur.  No other abnormality was seen.

The veteran initially moved about somewhat stiffly after 
first arising from the seated position.  However, as he 
warmed up, gait became normal.  The right knee showed 0 to 
140 degrees' motion.  No pain on motion was indicated.  
Additionally, no swelling was noted.  He had a rather 
significantly positive patellar grind test on the right.  
There was also tenderness to palpation about the 
patellofemoral joint.  No ligamentous instability was 
demonstrated at the present time.

The left knee also showed 0 to 145 degrees motion with no 
pain.  No swelling was indicated.  Also, there was a markedly 
patellar grind test with tenderness to palpation about the 
patellofemoral joint.  No ligamentous instability was 
demonstrable.  There was no measurable quadriceps atrophy and 
he had 5/5-quadriceps strength bilaterally.  He was able to 
slowly squat and rise.

The examination impression was bilateral chondromalacia of 
the patella with mild degenerative changes of both knees.  It 
was commented there was no evidence of weakness or painful 
motion.  The examiner believed pain could limit functional 
ability during flare ups or with increased use, although it 
was not feasible to attempt to express this in terms of 
additional limitation on motion as this could not be 
determined with what the examiner stated was any degree of 
medical certainty.

By a rating decision dated in October 1998, the diagnostic 
code for rating chondromalacia of each knee was changed from 
5257 to 5260.  No explanation was given.  The 10 percent 
rating in effect for each knee was confirmed and continued.  

Another examination of the joint was accorded the veteran by 
VA in January 2001.  The examination was conducted by the 
same physician who examined the veteran in July 1998 and 
whose report is referred to above.  The examiner noted that 
he did not have any old records available at the time of the 
current examination.  The veteran was described as wearing 
knee braces at the present time.  He stated they had helped 
him somewhat.  He reported continuing problems with prolonged 
periods of weight bearing, as well as activities such as 
squatting or climbing stairs or steps.

As for gait, the veteran was described as moving somewhat 
slowly with a mild stiffness.  Each knee had 0 to 145 degrees 
motion.  No more than slight pain on motion testing was 
noted.  There was mild patellofemoral crepitus in each knee 
on motion testing.  There was some tenderness to palpation 
about the patellofemoral joint, as well as a positive 
patellar grind test bilaterally.  No ligamentous instability 
was noted.

A pertinent examination impression was bilateral 
chondromalacia patella.  The examiner opined that the pain on 
motion testing could limit functional ability during flareups 
or on increased use.  As at the time of the 1998 examination, 
the examiner stated it was not feasible to attempt to express 
the functional limitations in terms of additional limitation 
on motion, as "these matters could not be determined with any 
degree of medical certainty."  An X-ray study of the right 
knee conducted in conjunction with the examination showed no 
bony abnormalities.  The impression was a normal right knee.

Of record are reports of outpatient visits on periodic 
occasions in the late 1990's, 2000, and 2001.  At the time of 
one such visit in August 2000, an X-ray study of the left 
knee showed narrowing of the tibiofemoral joint space 
medially.  No fractures or dislocations were seen.  The 
following day, the veteran was fitted with a hinged knee 
brace and was educated in safe wear and care of the same.

The veteran was accorded another rating examination of the 
joints in November 2001 by the same physician who examined 
him in 1998 and earlier in 2001.  A copy of the claims file 
was available and was reviewed prior to it and in conjunction 
with the examination.  It was noted the veteran was being 
followed at the Jackson VA Medical Center.  Currently, the 
veteran was described as symptomatic.  His symptoms were 
unchanged, except for having gotten progressively worse with 
the passage of time.  He was not using a cane and he also 
used bilateral knee braces.  Weight bearing was described as 
painful.  He avoided squatting.  He was able to climb several 
steps, but he avoided stairs.  He stated he was taking a pain 
patch for problems with his feet, but he noted this also 
helped his knees somewhat.  He stated he was not able to take 
any anti-inflammatory type medications because of a history 
of ulcers.  He was currently employed at the Jackson VA 
Medical Center as an assistant supervisor.  He stated that 
the job involved a lot of standing and walking during the 
course of the day.

On examination he was described as moving about the room with 
a slight limp on the right.  The right knee demonstrated 0 to 
145 degrees motion.  Mild pain on motion was indicated.  No 
redness, heat, or swelling was indicated.  There was rather 
marked tenderness to palpation over the patellofemoral joint.  
There was pain with lateral subluxation of the patella and he 
had a markedly positive patellar grind test.  No ligamentous 
instability was noted.

The left knee also demonstrated 0 to 145 degrees motion with 
minimal pain on testing.  No redness, heat, or swelling was 
indicated.  Again, there was marked patellofemoral joint 
tenderness.  Also, there was pain with lateral subluxation of 
the patella, as well as a markedly positive patellar grind 
test.  No ligamentous instability was demonstrable.  Thigh 
measurement was one handbreadth above the superior patellar 
border with 35 centimeters bilaterally.  He was able to toe 
walk all right, but he had difficulty with heel walking on 
the right secondary to pain.  He was able to slowly squat and 
rise while holding his hand on the table for balance.

X-ray studies of the knees were interpreted as normal. 

The examiner noted no definite weakness was demonstrated on 
examination.  There was no evidence of atrophy of the 
quadriceps.  Also, there was no evidence of instability or 
effusion of the knee.  No fatigability or incoordination was 
indicated.  No restriction to movement was noted.  There was 
pain on range of motion testing of the right knee and 
reference was made to the markedly positive patellar grind 
test involving both knees.  The examiner believed the veteran 
was going to continue to have problems with extended periods 
of weight bearing.  Also, he would have difficulty with 
activities such as squatting or trying to climb stairs and 
steps.

The examiner added there was some pain which was visibly 
manifested on movement of the right knee.  While indicating 
no pain was demonstrated on motion testing of the left knee, 
the examiner pointed out that the finding was at the time of 
the examination.  He felt certain that the veteran had 
periods of pain in the left knee while range of motion 
testing was painful.  No measurable muscle atrophy was 
indicated.  It was the examiner's opinion there was adequate 
pathology present to support the level of complaints such as 
extended periods of weight bearing or pain with activities 
such as attempts to squat or climb.  The examiner noted that 
the normal range of motion testing according to the VA's 
Physician's Guide for Disability Testing was from 0 to 140 
degrees.  The veteran's motion was normal in each knee, 
although again notation was made of some pain on the motion 
testing in the right knee.  Overall, the examiner did not 
believe the range of motion testing in or by itself would 
describe the situation that he had with his knees.  He had 
rather marked bilateral chondromalacia patella and had mild 
degenerative changes as previously noted on X-ray studies.  
The examiner reiterated that the veteran would have problems 
with extended periods of weight bearing or with activities 
such as squatting or climbing stairs or steps.

In an addendum to the examination report dated in December 
2001, the physician referred to the various X-ray studies of 
the knees done in 1998, 2000, and 2001 and stated it was his 
clinical impression that the veteran had bilateral 
chondromalacia patella with degenerative changes of both 
knees.

Analysis

Turning to the relevant law, disability ratings are 
determined by the application of the criteria set forth in 
the VA's Schedule for Rating Disabilities (Schedule) found at 
38 C.F.R. Part 4 (2001).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected bilateral chondromalacia is 
currently rated by analogy to Diagnostic Code 5260 
(limitation of flexion).  See 38 C.F.R. § 4.20 (2001).

The assignment of a particular diagnostic code is "completely 
dependent on the facts in a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

After having carefully considered the matter, the Board has 
reached the conclusion that, based on the veteran's relevant 
medical history, the current diagnosis, and the demonstrated 
symptomatology, the chondromalacia of each knee is most 
appropriately rated under 38 C.F.R. § 4.71(a), Diagnostic 
Code 5257.  Neither the veteran nor his representative has 
contended that another diagnostic code would be more 
appropriate.  Code 5257 is the code that was initially 
assigned for rating the veteran's knee disabilities.  When 
the RO changed the code from 5257 to 5260 in its October 1998 
rating decision, no reasoning was given.  

The Board has given thought to rating the service-connected 
knee disabilities based on limitation of motion.  However, 
there is no evidence of record that motion of either knee is 
limited to such an extent as to warrant consideration under 
either Diagnostic Code 5260 or 5261.

The rating criteria for limitation of motion of the knee are 
as follows:

5260 Leg, limitation of flexion of:  Flexion limited to 15 
degrees warrants a maximum 30 percent disability rating.  
Flexion limited to 30 degrees warrants a 20 percent 
disability rating.  Flexion limited to 45 degrees warrants a 
10 percent disability rating.

Diagnostic Code 5261 provides a 10 percent rating when 
extension of the leg is limited to 10 degrees.  A 20 percent 
rating is assigned when extension is limited to 15 degrees.  
A 30 percent rating is for assignment when extension is 
limited to 20 degrees.  A 40 percent rating is provided when 
extension is limited to 30 degrees.  The maximum 50 percent 
rating is assigned when extension is limited to 45 degrees.  
38 C.F.R. § 4.71(a), Code 5261.

In this case, a review of the evidence of record shows that 
there is no motion restriction involving either knee so as to 
warrant consideration under either of these codes.  The 
normal range of motion for a knee joint is from 30 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2001).  At the times of the 1998, January 2001, and November 
2001 examinations, motion of each knee was reported as 
entirely within normal limits.

Diagnostic Code 5257 provides a 10 percent rating when there 
is impairment of the knee with recurrent subluxation or 
lateral instability which is slight.  A 20 percent rating is 
assigned when the impairment is moderate.  A 30 percent 
maximum rating is assigned when the impairment is severe.  
38 C.F.R. § 4.71(a), Diagnostic Code 5257 (2001).

The pertinent medical evidence of record has not demonstrated 
any ligamentous instability, redness, heat, or swelling 
involving either knee.  In order to receive a rating of 20 
percent under Diagnostic Code 5257, a veteran would have to 
demonstrate at least moderate impairment of the knee due to 
recurrent subluxation or lateral instability.  That has not 
been demonstrated in any of the pertinent examinations of 
record.

The Board is cognizant that under 38 C.F.R. §§ 4.40, and 
4.45, an increased evaluation may be assigned on the basis of 
functional loss due to subjective complaints of pain.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds, 
however, that since Diagnostic Code 5257 is not predicated on 
laws of range of motion, 38 C.F.R. §§ 4.40 and 4.45 as 
interpreted in DeLuca, do not apply to this rating code.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  Further discussion 
of the applicability of DeLuca to other rating codes will be 
discussed below.

Recent precedent opinions of the VA General Counsel have held 
that separate ratings may be assigned for X-ray findings of 
arthritis with limitation of motion of a knee (38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5003-5010) and for instability of 
a knee (38 C.F.R. § 4.71(a), Diagnostic Code 5257).

VAOPGCPREC 9-98 and 23-97.  Specifically, the General Counsel 
held that a claimant who has arthritis and instability of a 
knee may be rated separately under Diagnostic Codes 5003 and 
5257.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-
98 (August 14, 1998).  In the earlier dated opinion, the 
General Counsel held that a claimant who has arthritis and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003-5010, which provides for the presence 
of arthritis due to trauma and 5257 which provides for 
instability.  The General Counsel noted that when a knee 
disorder is rated under Code 5257 based upon instability of a 
knee, the veteran may also be entitled to a separate rating 
for arthritis if the veteran has limitation of motion which 
at least meets the criteria for a 0 percent rating under 
Diagnostic Code 5260 (flexion limited to 60 degrees or less) 
or Code 5261 (extension limited to 5 degrees or more).  If 
the veteran does not at least meet the criteria for a 0 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.

However, the General Counsel in VAOPGCPREC 9-98 held that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
Code 5257 can also be compensated under Code 5003 and vice 
versa.

According to the Schedule, arthritis due to trauma, 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5010.  Degenerative arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved; 
when limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.

The Board notes that when evaluating loss of range of motion, 
consideration is given to the degree of functional loss 
caused by pain.  DeLuca, supra.  (Evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain.)  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "portrayed (Section 4.40) in 
terms of the degree of additional range-of-motion loss due to 
pain on use or during flare-ups."  Id.  The Board finds the 
criteria for a separate evaluation of 10 percent are met for 
right knee arthritis and a 10 percent evaluation for left 
knee arthritis, on the basis of painful motion and/or use of 
each knee pursuant to Code 5003.  The VA physician who 
conducted examinations of the veteran on three separate 
occasions between 1998 and late 2001 indicated in a December 
2001 addendum that it was his impression the veteran had 
bilateral chondromalacia patella with degenerative changes of 
both knees.  The examiner noted that while there was no 
evidence of fatigability, incoordination, effusion, atrophy, 
or weakness, the veteran did experience pain on motion 
testing and it was the examiner's opinion that there was 
adequate pathology present to support the level of the 
veteran's complaints and problems with extended periods of 
weight bearing or any attempts at activities involving 
squatting or climbing stairs or steps.  Accordingly, the 
Board agrees with the examiner that the veteran's reports of 
pain are credible and agrees with the examiner that the 
functional limitation of motion of each knee equates to 
impairment comparable to a 10 percent rating for each knee 
under Diagnostic Code 5010-5003.

The Board finds that the evidence fails to support an 
evaluation in excess of 10 percent for arthritis based on X-
ray findings and painful motion under 38 C.F.R. § 4.59 
because the several VA examinations did not find actual 
limitation of motion warranting a higher rating.  In 
addition, there is no objective evidence of sufficient pain 
on motion so as to warrant a rating in excess of 10 percent 
under Code 5260 or 5261 (separate from the 10 percent granted 
for each knee disability under Code 5257).  Most recently, 
the examiner felt no clinical evidence of significant 
pathology in either knee.  This included no effusion or 
motion restriction.

In conclusion, the Board finds that the evidence is against 
the claim for a rating higher than 10 percent under 
Diagnostic Code 5257 for either knee, but a separate 
10 percent rating is warranted for functional motion 
impairment involving each knee under Code 5003.

Residuals of a Nasal Fracture.

As noted above in this decision, disability evaluations are 
determined by the application of the VA's rating schedule 
which is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.

Under Diagnostic Code 6502, effective prior to October 7, 
1996, traumatic nasal septum deflection with only slight 
symptoms warranted a noncompensable evaluation.  A 10 percent 
evaluation required that the deflection result in marked 
breathing space interference.  

VA subsequently amended its regulations for rating 
respiratory system disabilities, including traumatic nasal 
septum deviation, effective October 7, 1996.  38 C.F.R. 
§§ 4.96-4.97 (2001).  Under the amended Diagnostic Code 6502, 
a 10 percent evaluation (the maximum evaluation assignable 
under that code) may be assignable for traumatic nasal septum 
deviation with 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  38 C.F.R. 
§ 4.97, Code 6502.

Historically, service connection for status post two nasal 
fractures and rhinoplasty was granted in a March 1992 RO 
decision.  A noncompensable evaluation was assigned.

The subsequent medical records include a report of a VA 
rating examination in July 1998.  Complaints included 
interference with breathing through the nose and purulent 
discharge.  On examination the nose exhibited a narrow airway 
on the right.  There was septal deviation to the right and 
some septal deviation high on the left.  There was a question 
of a polyp in the posterior part of the nasal airway on the 
left superior area.  It was indicated there was about 80 
percent nasal obstruction on the right and 65 percent 
obstruction on the left.  There was no tenderness or acute 
purulent discharge or crusting.  The pertinent diagnosis was 
deviated nasal septum with airway obstruction.

As a result, by rating decision dated in October 1998, the 
noncompensable evaluation was increased to 10 percent, 
effective June 16, 1998.

The subsequent medical records include another rating 
examination accorded the veteran at the VA ear, nose, and 
throat clinic in November 2001.  The examiner reviewed the 
claims file in detail.  Currently, the veteran contained of 
difficulty breathing "the whole time."  On examination the 
face was without any striking deformity, disfigurement, 
scarring, lesion, rash, or other remarkable item.  It was 
noted there might be a tiny bit of spotty hyperpigmentation 
over the nasal dorsum.  This was observed a little bit more 
on the right side than on the left.  Facial movement was 
intact.  The external nose was straight in appearance.  
Palpation showed a little "springiness" to the bony 
components, with palpable evidence of a tiny bit of soft 
tissue between some of the bony elements, all consistent with 
the previous rhinoplasty.  The examiner opined that such 
palpation did not produce any remarkable response to indicate 
tenderness.

Intranasal examination showed the septum was straight.  There 
was only a very slight, residual premaxillary crust 
anteriorly on the left.  The veteran was not congested.  The 
examiner stated there was a 0 percent nasal obstruction on 
the right.  He noted there might be 10 to 20 percent 
obstruction on the left.  There was no discharge, crusting, 
or evidence of polyps.  Palpation over the maxillary and 
frontal sinuses failed to elicit tenderness.  

The examiner opined that there was no significant facial 
disfigurement.  He noted there was a subtle hyperpigmentation 
over the nasal dorsum, which could possibly be considered 
evidence of scarring.  However, he noted there was no 
evidence of intranasal scarring.

Sinus X-ray studies were done and they showed the sinuses 
were well developed and essentially clear.  The radiologist 
saw some mild clotting in the right maxillary sinus, but the 
examiner stated this was very minimal.  The examiner stated 
that this might equate to minimal haziness in the right 
maxillary sinus that could be consistent with some underlying 
chronic maxillary sinusitis.  He noted that this sounded 
similar to that reported by the examiner at the time of the 
1998 examination.

The examiner again referred to the radiographic evidence of 
underlying haziness in the right maxillary sinus, a finding 
which he stated could be evidence of mild chronic right 
maxillary sinusitis.  He noted that this finding had almost 
no correlation with the veteran's complaint symptoms.  He 
further noted that the headaches the veteran complained of 
seemed to be the left side, while the radiographic finding 
was on the right side.  The examiner also stated there was no 
significant airway obstruction or a significant residual 
septal deformity.  He added there was no evidence of 
intranasal scarring, although the slightly hyperpigmented 
skin over the nasal dorsum might be construed as evidence of 
scarring, which could well have occurred as a result of the 
previous nasal fractures and/or rhinoplasty.

Based upon the medical evidence of record, including the 
recent VA examination findings, the Board finds that the 
veteran's nasal disorder is correctly assigned a 10 percent 
rating under Diagnostic Code 6502.  Consideration of the 
evidence shows no more than either marked interference with 
breathing space or 50 percent obstruction of the nasal 
passage on both sides or complete obstruction of one side.  
At the time of the recent November 2001 examination, the 
examiner found 0 percent nasal obstruction on the right side 
and no more than 10 to 20 percent obstruction on the left 
side.  He found no evidence of discharge, crusting, or polyps 
and stated palpation over the maxillary and frontal sinuses 
failed to elicit any tenderness.

As the veteran currently receives the highest evaluation 
under Diagnostic Code 6502, the Board has considered the 
application of alternative diagnostic codes.  However, the 
service-connected nasal disorder does not exhibit sufficient 
symptoms so as to warrant consideration under any of these 
other codes pertaining to diseases of the nose and throat.  
See Diagnostic Codes 6504-6524 (2001).  Accordingly, the 
Board can identify no basis on which to grant an increased 
evaluation and the benefit sought on appeal must be denied.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected status post 
nasal fracture residuals with rhinoplasty present such an 
unusual or exceptional disability picture as to render the 
application of the regular schedule standards impractical, 
for the aforestated reasons.  38 C.F.R. § 3.321(b)(1) (2001).


(Continued on next page)


ORDER

An increase in the 10 percent evaluation assigned for the 
service-connected right knee disability under Code 5257 is 
denied.

A separate evaluation of 10 percent for right knee disability 
under Code 5003 is granted, subject to the applicable 
criteria pertaining to the grant of monetary benefits.

An increase in the 10 percent evaluation assigned for the 
service-connected left knee disability under Code 5257 is 
denied.

A separate evaluation of 10 percent for service-connected 
left knee disability under Code 5003 is granted, subject to 
the applicable criteria pertaining to the grant of monetary 
benefits. 

A rating in excess of 10 percent for residuals of a nasal 
fracture is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

